 



INSPIREMD, INC.

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

1.          Grant of Option. Pursuant to this nonqualified stock option
agreement (this “Agreement”), InspireMD, Inc., a Delaware corporation (the
“Company”), hereby grants to

 

  Campbell Rogers, MD     (the “Optionee”)  



 

an option (the “Stock Option”) to purchase one hundred twenty-five thousand
(125,000) full shares (the “Optioned Shares”) of common stock of the Company,
par value $0.0001 per share (the “Common Stock”), at an “Exercise Price” equal
to $2.12 per share (being the fair market value per share of the Common Stock on
the Date of Grant). The “Date of Grant” of this Stock Option is September 3,
2013. The “Option Period” shall commence on the Date of Grant and shall expire
on the date immediately preceding the tenth (10th) anniversary of the Date of
Grant, unless terminated earlier in accordance with Section 3 below. The Stock
Option is a nonqualified stock option. This Stock Option is intended to comply
with the provisions governing nonqualified stock options under the final
Treasury Regulations issued on April 17, 2007, in order to exempt this Stock
Option from application of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

2.             Vesting; Time of Exercise. Except as specifically provided in
this Agreement, the Optioned Shares shall become vested and exercisable as
provided below:

 

a.           One-third (1/3) of the total Optioned Shares (rounded down for
fractional shares) shall vest and become exercisable on the first anniversary of
the Date of Grant, provided that the Optionee has continuously provided services
to the Company and/or its subsidiaries and affiliates (collectively, the
“Group”) as an employee, consultant, or outside director through that date.

 

b.           An additional one-third (1/3) of the total Optioned Shares (rounded
down for fractional shares) shall vest and become exercisable on the second
anniversary of the Date of Grant, provided that the Optionee has continuously
provided services to the Group as an employee, consultant, or outside director
through that date.

 

c.           The remaining one-third (1/3) of the total Optioned Shares shall
vest and become exercisable on the third anniversary of the Date of Grant,
provided that the Optionee has continuously provided services to the Group as an
employee, consultant, or outside director through that date.

 

In the event that (i) a Transaction (as defined below) occurs, (ii) this
Agreement is not assumed by the Successor Company (as defined below) or the
Acquiring Company (as defined below), as applicable, (iii) the Successor Company
or the Acquiring Company, as applicable, does not substitute its own stock
option for this Stock Option, then upon the effective date of such Transaction,
the total Optioned Shares not previously vested shall thereupon immediately
become fully vested and this Stock Option shall become fully exercisable, if not
previously so exercisable. For purposes of this Agreement, a “Transaction” means
any of the following events: (A) a merger or consolidation of the Company with
or into any company (the “Successor Company”) resulting in the Successor Company
being the surviving entity; or (B) an acquisition of: (x) all or substantially
all of the shares of Common Stock or assets of the Company in one or more
related transactions to another party, or (y) all or substantially all of the
assets of the Company, in one or more related transactions to another party, in
each case such acquirer of shares or assets is referred to herein as the
“Acquiring Company.”

 



 

 

 

Notwithstanding paragraphs (a), (b), and (c) above, in the event the Optionee is
either (i) not reelected as a director at the Company’s 2014 annual meeting of
stockholders, or (ii) not nominated for reelection as a director at the
Company’s 2014 annual meeting of stockholders, the Optioned Shares shall
immediately become 100% vested and exercisable on the date of such failure to be
reelected or nominated, as applicable, provided that the Optionee has
continuously provided services to the Group as an employee, consultant, or
outside director through that date and the Stock Option has not otherwise been
forfeited by the Optionee.

 

3.            Term; Forfeiture.

 

a.           Except as otherwise provided in this Agreement, to the extent the
unexercised portion of the Stock Option relates to Optioned Shares which are not
vested on the date the Optionee terminates all service (as an employee, outside
director or consultant) with the Company for any reason, the Stock Option will
be terminated on that date. The unexercised portion of the Stock Option that
relates to Optioned Shares which are vested will terminate at the first of the
following to occur:

 

i.          5 p.m. on the date the Option Period terminates;

 

ii.         5 p.m. on the date which is twenty-four (24) months following the
date of the Optionee’s termination of service due to death;

 

iii.         5 p.m. on the date which is twelve (12) months following the date
of the Optionee’s termination of service due to disability;

 

iv.         5 p.m. on the date which is ninety (90) days following the date of
the Optionee’s termination of service by the Company without Cause (as defined
below);

 

v.           immediately upon the Optionee’s termination of service for Cause;

 

vi.         5 p.m. on the date which is thirty (30) days following the date of
the Optionee’s termination of service for any reason not otherwise specified in
this Section 3.a.; and

 

vii.         5 p.m. on the date the Company causes any portion of the Stock
Option to be forfeited pursuant to Section 6 hereof.

 

b.           For the purposes hereof, “Cause” shall exist if the Optionee (i)
breaches any of the material terms or conditions of any agreement to provide
services to the Group, including, without limitation, the breach of any duty of
non-disclosure or non-competition; (ii) engages in willful misconduct or acts in
bad faith with respect to any company in the Group; or (iii) is convicted of a
criminal offence involving moral turpitude. Notwithstanding anything herein to
the contrary, if the Optionee is terminated for Cause, then all Optioned Shares
(including vested Optioned Shares), whether exercisable or not on the date that
the Group delivers to the Optionee a termination notice, shall expire and may
not be exercised.

 



2

 

 

4.          Who May Exercise. Subject to the terms and conditions set forth in
Sections 2 and 3 above, during the lifetime of the Optionee, the Stock Option
may be exercised only by the Optionee, or by the Optionee’s guardian or personal
or legal representative. If Optionee dies prior to the dates specified in
Section 3 hereof, and the Optionee has not exercised the Stock Option as to the
maximum number of vested Optioned Shares as set forth in Section 2 hereof as of
the date of death, the following persons may exercise the exercisable portion of
the Stock Option on behalf of the Optionee at any time prior to the earliest of
dates specified in Section 3 hereof: the personal representative of his estate,
or the person who acquired the right to exercise the Stock Option by bequest or
inheritance or by reason of the death of the Optionee; provided that the Stock
Option shall remain subject to the other terms of this Agreement and applicable
laws, rules, and regulations.

 

5.          No Fractional Shares. The Stock Option may be exercised only with
respect to full shares, and no fractional share of Common Stock shall be issued.

 

6.          Manner of Exercise. Subject to such administrative regulations as
the Company may from time to time adopt, the Stock Option may be exercised by
the delivery of an exercise notice to the Company, in such form and substance as
may be prescribed by the Company, setting forth the number of Optioned Shares
with respect to which the Stock Option is to be exercised, the date of exercise
thereof (the “Exercise Date”) which shall be at least three (3) days after
giving such notice unless an earlier time shall have been mutually agreed upon.
On the Exercise Date, the Optionee shall deliver to the Company consideration
with a value equal to the total Exercise Price of the Optioned Shares to be
purchased, payable as follows: cash, cashier’s check, or certified check payable
to the order of the Company.

 

Upon payment of all amounts due from the Optionee, the Company shall cause
certificates for the Optioned Shares then being purchased to be delivered to the
Optionee (or the person exercising the Optionee’s Stock Option in the event of
his death) at its principal business office promptly after the Exercise Date.
The obligation of the Company to deliver such Optioned Shares shall, however, be
subject to the condition that if at any time the Company shall determine in its
discretion that the listing, registration, or qualification of the Stock Option
or the Optioned Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary as a condition of, or in connection with, the Stock Option or the
issuance or purchase of the Optioned Shares thereunder, then the Stock Option
may not be exercised in whole or in part unless such listing, registration,
qualification, consent, or approval shall have been effected or obtained free of
any conditions not reasonably acceptable to the Company.

 

If the Optionee fails to pay for any of the Optioned Shares specified in such
notice or fails to accept delivery thereof, then the Company may cause the Stock
Option and the right to purchase such Optioned Shares to be forfeited by the
Optionee.

 

7.          Nonassignability. The Stock Option is not assignable or transferable
by the Optionee except by will or by the laws of descent and distribution.

 

8.          Rights as Stockholder. The Optionee will have no rights as a
stockholder with respect to the Optioned Shares until the issuance of a
certificate or certificates to the Optionee or the registration of such shares
in the Optionee’s name. The Optioned Shares shall be subject to the terms and
conditions of this Agreement. Except as otherwise provided in Section 9 hereof,
no adjustment shall be made for dividends or other rights for which the record
date is prior to the issuance of such Optioned Shares. The Optionee, by his
execution of this Agreement, agrees to execute any documents requested by the
Company in connection with the issuance of the Optioned Shares.

 

9.          Adjustment of Number of Optioned Shares and Related Matters. The
number of Optioned Shares covered by the Stock Option, and the exercise price,
shall be subject to adjustment as follows:

 



3

 

 

a.           In the event that the shares of Common Stock of the Company are
subdivided or combined into a greater or smaller number of shares, or if the
shares of Common Stock of the Company are exchanged for other securities of the
Company, by reason of a reclassification, recapitalization, consolidation,
reorganization, dividend or other distribution (whether in the form of cash,
stock or other property), stock split, spin-off, combination or exchange of
shares, repurchase of shares, change in corporate structure or otherwise, then
the Optionee shall be entitled, upon exercise of the Stock Option and subject to
the conditions herein stated, to purchase such number of shares of Common Stock
or such other securities of the Company as were exchangeable for the number of
shares of Common Stock of the Company which the Optionee would have been
entitled to purchase had the Optionee exercised the Stock Option immediately
prior to such an event, and appropriate adjustments shall be made in the
exercise price per share to reflect such subdivision, combination or exchange.

 

b.           Subject to paragraph (c) below, in the event of a Transaction,
while unexercised Optioned Shares remain, the Company determines in good faith
that adjustment is required in order to preserve the benefits or potential
benefits to the Optionee, the Company may at its sole discretion (1) cause the
Stock Option to be substituted with the corresponding and adjusted number of
options to purchase shares of the surviving entity (or an affiliated entity of
the surviving entity) - of the same class and the same substitution rate as the
shares received by the holders of shares of Common Stock of the Company in
exchange for their Common Stock, or (2) in the event holders of the shares of
Common Stock received cash as consideration for their shares in the Transaction,
cause the Stock Option to be cancelled in exchange for a cash payment equal to
the cash the Optionee would have received had he exercised the Stock Option
immediately prior to the Transaction, as adjusted for the payment of the
appropriate exercise price. In the case of such substitution, appropriate
adjustments shall be made in the quantity and exercise price to reflect such
action, and all other material terms and conditions of the Agreement shall
remain in force.

 

c.           In the event of a Transaction, the Successor Company or the
Acquiring Company shall have the right, among other alternatives, to substitute
the Stock Option for its own securities (the “Substitute Shares”) or to retain
this Agreement with no change. In the event the Successor Company or the
Acquiring Company chooses to substitute the Stock Option for Substitute Shares,
appropriate equitable adjustments shall be made in the purchase price per share
of the Substitute Shares, and all other terms and conditions of the Agreement
shall remain in force.

 

The Company shall determine the specific adjustments to be made under this
Section 9, and its determination shall be conclusive. Notwithstanding anything
herein to the contrary, no such adjustment shall be made or authorized to the
extent that such adjustment would cause the Stock Option or this Agreement to
violate Section 409A of the Code. Such adjustments shall be made in accordance
with the rules of any securities exchange, stock market, or stock quotation
system to which the Company is subject.

 

10.         Nonqualified Stock Option. The Stock Option shall not be treated as
an “incentive stock option” under Section 422 of the Code.

 

11.         Voting. The Optionee, as record holder of some or all of the
Optioned Shares following exercise of this Stock Option, has the exclusive right
to vote, or consent with respect to, such Optioned Shares until such time as the
Optioned Shares are transferred in accordance with this Agreement; provided,
however, that this Section shall not create any voting right where the holders
of such Optioned Shares otherwise have no such right.

 



4

 

 

12.          Specific Performance. The parties acknowledge that remedies at law
will be inadequate remedies for breach of this Agreement and consequently agree
that this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

13.          Optionee’s Representations. Notwithstanding any of the provisions
hereof, the Optionee hereby agrees that he will not exercise the Stock Option
granted hereby, and that the Company will not be obligated to issue any shares
of Common Stock to the Optionee hereunder, if the exercise thereof or the
issuance of such shares shall constitute a violation by the Optionee or the
Company of any provision of any law or regulation of any governmental authority.
Any determination in this connection by the Company shall be final, binding, and
conclusive. The rights and obligations of the Company and the rights and
obligations of the Optionee are subject to all applicable laws, rules, and
regulations.

 

14.          Investment Representations. Notwithstanding anything herein to the
contrary, the Optionee hereby represents and warrants to the Company, that:

 

a.           This Stock Option and the Optioned Shares are being acquired for
investment purposes only for the Optionee’s own account and not with a view to
or in connection with any distribution, re-offer, resale or other disposition
not in compliance with the Securities Act of 1933 (the “Securities Act”) and
applicable state securities laws;

 

b.           The Optionee, alone or together with the Optionee’s
representatives, possesses such expertise, knowledge and sophistication in
financial and business matters generally, and in the type of transactions in
which the Company proposes to engage in particular, that the Optionee is capable
of evaluating the merits and economic risks of acquiring this Stock Option and
the Optioned Shares;

 

c.           The Optionee has had access to all of the information with respect
to this Stock Option and the Optioned Shares that the Optionee deems necessary
to make a complete evaluation thereof, and has had the opportunity to question
the Company concerning the Stock Option and Optioned Shares;

 

d.           The decision of the Optionee to acquire the Stock Option for
investment has been, and any subsequent decision to acquire any Optioned Shares
will be, based solely upon an evaluation made by the Optionee;

 

e.           The Optionee understands that the Stock Option and Optioned Shares
constitute “restricted securities” under the Securities Act and have not been
registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of the Optionee’s investment intent as expressed herein. The Optionee
further understands that the Stock Option and Optioned Shares must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available;

 

f.            The Optionee acknowledges and understands that the Company is
under no obligation to register the Stock Option or the Optioned Shares and that
the certificates evidencing the Optioned Shares will be imprinted with a legend
which prohibits the transfer of such Shares unless they are registered or such
registration is not required in the opinion of counsel satisfactory to the
Company and any other legend required under applicable state securities laws;
and

 



5

 

 

g.           The Optionee is, and at the time of exercise will be, an
“accredited investor,” as such term is defined in Section 501 of Regulation D
promulgated under the Securities Act.

 

15.         Optionee’s Acknowledgments. The Optionee hereby agrees to accept as
binding, conclusive, and final all decisions or interpretations of the Company,
upon any questions arising under this Agreement.

 

16.         Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this Agreement to the laws of
another state).

 

17.         No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Optionee the right to continue in the employ or to
provide services to the Company or the Group, whether as an employee or as a
consultant or as an outside director, or interfere with or restrict in any way
the right of the Company or the Group to discharge the Optionee at any time.

 

18.         Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

19.         Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that is set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement. The existence of any claim or cause of action of the Optionee against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.

 

20.         Entire Agreement. This Agreement supersedes any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitute the sole and only
agreements between the parties with respect to the said subject matter. All
prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement and that any
agreement, statement or promise that is not contained in this Agreement shall
not be valid or binding or of any force or effect.

 

21.         Parties Bound. The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein.

 

22.         Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties; provided, however, that the Company may
change or modify this Agreement without the Optionee’s consent or signature if
the Company determines, in its sole discretion, that such change or modification
is necessary for purposes of compliance with or exemption from the requirements
of Section 409A of the Code or any regulations or other guidance issued
thereunder.

 



6

 

 

23.         Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

24.         Gender and Number. Words of any gender used in this Agreement shall
be held and construed to include any other gender, and words in the singular
number shall be held to include the plural, and vice versa, unless the context
requires otherwise.

 

25.         Notice. Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Optionee, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

 

a.             Notice to the Company shall be addressed and delivered as
follows:

 

InspireMD, Inc.

3 Menorat Hamaor St.

Tel Aviv, Israel 67448

Attn: Craig Shore

Facsimile: 972-3-691-7692

 

b.            Notice to the Optionee shall be addressed and delivered as set
forth on the signature page.

 

26.         Tax Requirements. The Optionee is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement. The Company or, if applicable, any subsidiary (for purposes of
this Section 26, the term “Company” shall be deemed to include any applicable
subsidiary), shall have the right to deduct from all amounts paid in cash or
other form, any Federal, state, local, or other taxes required by law to be
withheld in connection with this Agreement. The Company may, in its sole
discretion, also require the Optionee receiving Optioned Shares to pay the
Company the amount of any taxes that the Company is required to withhold in
connection with the Optionee’s income arising with respect to the Stock Option.
Such payments shall be required to be made when requested by Company and may be
required to be made prior to the delivery of any Optioned Shares. Such payment
may be made (i) by the delivery of cash to the Company in an amount that equals
or exceeds (to avoid the issuance of fractional shares under (iii) below) the
required tax withholding obligations of the Company; (ii) if the Company, in its
sole discretion, so consents in writing, the actual delivery by the exercising
Optionee to the Company of shares of the Company’s common stock, which shares so
delivered have an aggregate fair market value that equals or exceeds (to avoid
the issuance of fractional shares under (iii) below) the required tax
withholding payment; (iii) if the Company, in its sole discretion, so consents
in writing, the Company’s withholding of a number of Optioned Shares to be
delivered upon the exercise of this Stock Option, which shares so withheld have
an aggregate fair market value that equals (but does not exceed) the required
tax withholding payment; or (iv) any combination of (i), (ii), or (iii). The
Company may, in its sole discretion, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Optionee.

  

* * * * * * * *

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 



7

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Optionee, to evidence his consent and approval
of all the terms hereof, has duly executed this Agreement, as of the date
specified in Section 1 hereof.

 

 

  COMPANY:       InspireMD, Inc.       By: /s/ Alan W. Milinazzo   Name: Alan W.
Milinazzo   Title: Chief Executive Officer         OPTIONEE:         /s/
Campbell Rogers, MD   Signature           Name: Campbell Rogers, MD   Address:
1160 Westridge Dr.     Portola Valley, CA 94063

 



8

